Citation Nr: 0501233	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-05 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss 
of the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1977.

In a January 1978 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for bilateral hearing loss, otitis 
(claimed as ear infection), allergic rhinitis (also claimed 
as sinus problems), and allergic conjunctivitis.  The veteran 
did not appeal this decision and it became final.  38 U.S.C. 
§ 4005(c) (West 1976); 38 U.S.C.A. § 5108 (West 2002).  

Following a claim to reopen, the RO, in a December 1988 
decision, determined that new and material evidence had not 
been submitted to reopen those claims.  The veteran appealed 
that decision with respect to those, and other, issues.  In 
January 1990, the Board remanded the appeal for additional 
development on a hypertension claim, and deferred action on 
the above mentioned issues.  In an October 1990 rating 
decision, the RO granted service connection for hypertension, 
prostatitis, and hiatal hernia.  The RO advised the veteran 
that this rating action satisfied his appeal, and erroneously 
terminated the appeal as to all issues.  As the record fails 
to show that the veteran withdrew the issues listed on the 
cover page of this decision, and there is no final Board 
decision on those issues, they remain in appellate status.

In a December 1996 rating decision the RO denied reopening of 
the veteran's claim for service connection for hearing loss, 
allergic conjunctivitis, and allergic rhinitis for failure to 
submit new and material evidence.  

In a September 2002 rating decision the RO again determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim for service connection for 
bilateral hearing loss.  

In an October 2003 decision, the RO granted service 
connection for hearing loss in the left ear.  Thus, service 
connection for hearing loss in the left ear is no longer on 
appeal.

The issues of whether new and material evidence has been 
submitted to reopen the claims for service connection for 
otitis, allergic conjunctivitis, and allergic rhinitis (also 
claimed as sinus condition), are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hearing loss in January 1978, and that decision became final 
in the absence of an appeal

2.  Evidence received subsequent to the January 1978 rating 
decision denying service connection for hearing loss in the 
right ear is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

1.  The January 1978 decision in which the RO denied 
entitlement to service connection for hearing loss is final. 
 38 U.S.C. §4005(c) (West 1976).  

2.  New and material evidence having been submitted, the 
claim for service connection for hearing loss in the right 
ear is reopened.  38 U.S.C. § 5108 (2003); 38 C.F.R. § 3.156 
(2003).  

3.  Service connection is not warranted for hearing loss in 
the right ear.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2003); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made prior to November 9, 2000, the date the VCAA was 
enacted; therefore, the AOJ could not have complied with the 
timing requirement, as the statute had not yet been enacted.  
In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  Pelegrini, 18 Vet App. at 120.

In May 2002 the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for service connection, including the need to submit 
new and material evidence.  The letter also advised the 
veteran of what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in May 2002, was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was re-adjudicated and a statement and supplemental 
statement of the case provided.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA treatment records and examination reports, and lay 
statements.  The veteran has not alluded to the existence of 
any other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of him claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 
C.F.R. § 3.159(c) (2003).  

Factual Background

The veteran's service medical records (SMRs) disclose that he 
was exposed to jet engine noise while in service.  His 
retirement examination revealed hearing within normal limits 
in his right ear.  

The veteran initially claimed entitlement to VA compensation 
benefits in August 1977, which included a claim for bilateral 
hearing loss.  Evidence considered in conjunction with that 
claim included his service medical records and an October 
1977 VA audiological examination.  That examination revealed 
hearing within normal limits in the right ear.  Based on this 
evidence, the RO denied entitlement to service connection for 
hearing loss in a January 1978 rating decision because there 
was no evidence hearing loss beyond the normal boundaries.

A March 1988 audiometric evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



250
500
1000
2000
4000
6000
RIGHT
5
10
0
0
10
30

The assessment was minimal high frequency hearing loss.  
Speech discrimination score in the right ear was 92 percent.  
The examiner noted that speech reception thresholds and 
discrimination were within normal limits.  

In December 1988 the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for hearing loss.  

VA treatment records from November 1977 to April 1988 do not 
reveal any complaints of hearing loss during that time.  The 
records do reveal that he was treated for earwax removal in 
July 1980 and April 1988.  

During a May 1989 hearing before a Hearing Officer, the 
veteran testified that he worked on jet airplanes while in 
service for 23 years and was around high frequencies often.  
He reported that his ears started bothering him before he 
left service and as time goes on they bother him more 
frequently.  He stated that he only suffered from high 
frequency hearing loss but did not have any difficulty 
hearing people speaking.  

During a February 1990 VA examination the veteran reported 
having a history of high-frequency hearing deficit.  The 
examiner noted no noticeable hearing deficit.  Tympanic 
membranes and auditory canals were normal.  The examiner 
diagnosed the veteran with a history of high-frequency 
hearing deficit.  

VA treatment records from October 1995 to November 1996 were 
received in November 1996.  The results from a July 1996 
audiological examination revealed the following:




HERTZ



1000
2000
3000
4000
6000
8000
RIGHT
5
5
5
10
15
20

Speech recognition score was 100 percent.  The assessment was 
normal hearing in the right ear.  

VA treatment records from April 1996 to September 1996 do not 
indicate any complaints or treatment for hearing loss.  


A June 2001 VA outpatient audiometric examination revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
6000
8000
RIGHT
5
5
10
20
25
35

Speech recognition score was 100 percent in the right ear.  
The examiner concluded that the veteran's hearing was within 
normal limits through speech frequencies sloping to mild high 
frequency sensoneural hearing loss in the right ear.  

In conjunction with this claim the veteran submitted a 
February 2003 letter from Ms. M. M. a nurse practioner.  Ms. 
M stated that it is as likely as not that the veteran's 
hearing loss was a result of his military occupation as a jet 
aircraft mechanic.  The veteran also submitted an April 2003 
statement from Dr. D, who stated that the veteran's left 
sided hearing loss and tinnitus is etiologically related to 
undergoing a bilateral cerumen impaction.  He stated that the 
etiology of the veteran's left sided tinnitus is probably 
related to the noise induced hearing loss secondary to 
exposure to jet in the military.  

During a VA medical examination from June 2003, the veteran 
reported working in a noise-free environment outside of his 
military experience.  He also reported wearing hearing 
protection if he was exposed to noise.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  Tympanogram was within normal 
limits in the right ear.  The examiner diagnosed normal 
hearing sensitivity of the right ear.   




Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2001).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2001).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003)).  The change in 
the law, however, pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim was initiated 
prior to that date, his claim will be adjudicated by applying 
the  regulation previously in effect.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.


Analysis

The January 1978 rating decision denied the veteran's claim 
for service connection for hearing loss, because the medical 
evidence did not reveal hearing loss at that time.  
Subsequent to that decision, a March 1988 audiogram revealed 
a speech recognition score of 92 percent, and a pure tone 
threshold of 30 decibels at 6000 hertz.  The examiner noted 
that hearing in the rest of the frequencies was normal.  The 
diagnosis was high frequency hearing loss.  

Because this evidence provides a diagnosis of high frequency 
hearing loss and reports a speech recognition score of 92 
percent, the Board finds that this evidence is new and 
material, as it bears directly upon whether the veteran 
suffers from hearing loss in the right ear, and it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.  Thus, the claim for service connection for 
hearing loss in the right ear is reopened.

Turning to the merits of the claim, the Board notes that 
subsequent to the March 1988 audiogram, the audiometric 
examinations reveal hearing within normal limits in the right 
ear.  Specifically, the audiograms in July 1996, July 2001, 
and July 2003 reveal pure tone thresholds below 40 decibels, 
and reveal speech discrimination scores of 100 percent and 96 
percent.  See 38 C.F.R. § 3.385.  Moreover, on the July 2003 
examination, the examiner diagnosed normal hearing in the 
right ear.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The Board acknowledges that a statement from Ms. M, a nurse 
practitioner, noted that it was as likely as not that the 
veteran's hearing loss was the result of his occupation in 
the military as a jet aircraft mechanic.  However, this 
statement was provided prior to the grant of service 
connection for the left ear hearing loss, and does not 
identify whether the hearing loss she was referring to was 
bilateral.   Moreover, there were no audiological findings 
referenced in the statement nor attached to the statement.  
As such, this opinion is of little probative value in 
determining whether the veteran suffers from a current 
hearing loss disability in the right ear.  

As the current objective medical evidence fails to show 
hearing loss disability in the right ear, service connection 
for hearing loss in the right ear must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for hearing loss in the right ear is 
reopened.  

Entitlement to service connection for hearing loss in the 
right ear is denied.


REMAND

As noted in the Introduction, the veteran's prior appeal to 
the Board on the issues of whether new and material evidence 
has been submitted to reopen the claims for service 
connection for otitis, allergic conjunctivitis, and allergic 
rhinitis/sinusitis was improperly terminated by the RO.  See 
38 C.F.R. § 19.125 (1990) ("The agency of original 
jurisdiction may not withdraw a notice of disagreement or a 
substantive appeal after filing of either or both.  (38 
U.S.C. § 4005(b)(2))".  Thus, the appeal as to these claims 
remains pending.  

As these issues have not been addressed by the RO since the 
December 1996 rating decision, it is axiomatic that the 
veteran has never been provided with VCAA notice in regard to 
these claims.  Thus, remand is necessary for the RO to 
provide such notice. 

Moreover, the Board notes that the veteran has not been 
provided with a supplemental statement of the case on these 
issues.  See 38 C.F.R. § 19.31 (2003).

For these reasons the Board finds that these issues must be 
REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, with 
respect to the issues of whether new and 
material evidence has been submitted to 
reopen the claims for service connection 
for otitis, allergic conjunctivitis, and 
allergic rhinitis/sinusitis.  See also 38 
C.F.R. § 3.159 (2002).  

2.  The RO should also obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
these disorders since November 1996.  
After securing the necessary release, the 
RO should obtain these records.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


